DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7-8 and 13-15, in the reply filed on 12/24/2021, is acknowledged. Applicant’s election without traverse of (species) tumor microenvironment (route of administration), in the reply filed on 12/24/2021, is acknowledged.
Claims 4-6 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2021.

Claim Rejections - 35 USC § 112 –Indefiniteness, 
Claims Not Further Limiting and Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 7-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding indefiniteness, claim 1 recites the limitation of “microparticles”. However, claims 13-14,  recite diameters (1-999 nm at claim 13; 500 nm or lower at claim 14) that do not fall within the microparticle range (e.g., at least 1,000 nanometers). The 
Further, regarding indefiniteness, claim 1 recites the optional ingredient of “at least one negatively charged agent wherein the microparticles have a negatively charged surface”. However, claims 7-8 require a negative zeta potential. As such, it is unclear as to whether or not the Applicant truly claims an “optional” negatively charged surface. The Applicant is encouraged to amend claim 1 with the deletion of the word “optionally”. Appropriate correction is required.
Regarding failure to further limit, claims 13-14 recite diameters that do not fall within the microparticle recitation of claim 1, from which claims 13-14 depend. For example, a microparticle is at least 1,000 nanometers, such that diameters recited in claims 13-14 (e.g., 1-999 nm at claim 13; 500 nm or lower at claim 14) do not further limit the subject matter of claim 1. The Applicant is encouraged to amend claims 13-14 to comply with the microparticle diameter range. Appropriate correction is required.
Regarding lack of antecedent basis, claim 15 recites the limitation "the tumor" (microenvironment) in line four.  There is insufficient antecedent basis for this limitation in the claim. The Applicant is encouraged to amend claim 15 with the recitation of “a tumor” (microenvironment). Appropriate correction is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amoozgar et al (US 2017/0266123 A1), in view of Willingham et al (USP 10,912,776 B2).
Amoozgar taught negatively charged [0101] microparticles [0016] (e.g., surface agents modifying the charge and zeta potential, taught at [0023]). Said microparticles comprised PLGA (e.g., reads on pharmaceutically acceptable polymer) [0150 and Examples throughout], for the general treatment of neoplastic disorders [0116, 0118]. Exemplary pharmaceutically active agents included anti-cancer agents [0017, 0119].
Amoozgar did not teach an adenosine 2a receptor antagonist, as recited in claim 1.
Willingham taught [abstract] methods of treating cancer by administering, to a subject, a therapeutically effective amount of an adenosine 2a receptor antagonist as an anti-cancer agent [col 52, lines 1-9].
Since Amoozgar generally taught the treatment of neoplastic disorders with anticancer agents, it would have been prima facie obvious to one of ordinary skill in the art to include adenosine 2a receptor antagonists within Amoozgar, as taught by 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select an adenosine 2a receptor antagonist for incorporation into a composition, based on its recognized suitability for its intended use as an anticancer agent, as taught by Willingham [Willingham; abstract; col 52, lines 1-9].
Amoozgar, in view of Willingham, reads on claims 1-3.
Claims 7-8 are rendered prima facie obvious because Amoozgar taught [0101] the zeta potential ranging from about -1 mV to about -40 mV.
Claim 7 recites -25 mV or lower.
Claim 8 recites -35 mV or lower.
Amoozgar taught ranges from about -1 mV to about -40 mV. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 13-14 are rendered prima facie obvious because Amoozgar taught diameters less than or equal to about 10 microns [0086-0087].
Claim 13 recites about 1 nm to about 10 µm.
Claim 14 recites 500 nm or lower.
Amoozgar taught diameters less than or equal to about 10 microns. A prima facie case of obviousness exists because of overlap, as discussed above.


Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 7-8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,702,476.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (microparticles comprising A2ARA and PLGA) recited in the claims of the issued patent falls within the genus (negatively charged microparticles) recited in the claims of the instant application, and thus read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612